DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2019/0249122).
Uchida is directed to a rinsing composition for a silicon wafer, containing a water-soluble polymer and an aqueous medium. (Para, 0013). Uchida discloses the water-soluble polymer contains at least one selected from the group consisting of polyglycerin, polyglycerin derivative, polyglycidol, polyglycidol derivative, polyvinyl alcohol derivative, and polyacrylamide. (Para, 0013). Uchida also discloses the rinsing composition improves the quality of a wafer by improving wettability or hydrophilicity of the wafer surface. (Para, 0003). Uchida discloses the rinsing composition of the present invention contains the water-soluble polymer A, an aqueous medium, and an optional component within a range that does not impair the effect of the present invention. (Para, 0028). Uchida discloses the weight average molecular weight of the water-soluble polymer a1 is preferably 500 or more, more preferably 700 or more, and further preferably 900 or more from the viewpoint of shortening the washing time and reducing the LPD, while the weight average molecular weight thereof is preferably 1,500,000 or less, more preferably 500,000 or less, further preferably 100,000 or less, still further preferably 25,000 or less, and yet further preferably 10,000 or less from the same viewpoint. (Para, 0045). Uchida discloses the aqueous medium contained in the rinsing composition of the present invention may be water such as ion exchanged water or ultrapure water, or a mixed medium of water and a solvent. (Para, 0100). Uchida further explains the water in the aqueous medium is preferably ion exchanged water or ultrapure water, and more preferably ultrapure water. (Para, 0100). These disclosures teach and/or suggest the limitation of claim 1 where a substrate hydrophilizing agent for hydrophilizing a surface of a substrate on which a pattern is formed through photolithography, the substrate hydrophilizing agent comprising at least Components (A) and (B) below: Component (A): a water-soluble oligomer having a weight average molecular weight from 100 to less than 10000, and Component (B): water. 
Uchida discloses the content of the water-soluble polymer A in the rinsing composition is preferably 0.001 mass % or more, more preferably 0.015 mass % or more, further preferably 0.020 mass % or more, still further preferably 0.025 mass % or more, and yet further preferably 0.03 mass % or more from the viewpoint of shortening the washing time and reducing the LPD, while the content thereof is preferably 1.0 mass % or less, more preferably 0.7 mass % or less, further preferably 0.4 mass % or less, still further preferably 0.1 mass % or less, and yet further preferably 0.08 mass % or less from the same viewpoint. (Para, 0037). This disclosure teaches and/or suggests the limitation of claims 3 and 8.
Uchida also discloses the water-soluble polymer a1 is more preferably at least one selected from the group consisting of polyglycerin, polyglycerin alkyl ether, polyglycerin dialkyl ether, polyglycerin fatty acid ester, polyethylene oxide-modified polyvinyl alcohol, sulfonic acid-modified polyvinyl alcohol, and polyacrylamide, further preferably at least one selected from the group consisting of polyglycerin and polyglycerin alkyl ether, and still further preferably polyglycerin alkyl ether, from the viewpoint of shortening the washing time and reducing the LPD. (Para, 0043). Moreover, Uchida discloses the water-soluble polymer a1 may be two or more kinds of the above and the rinsing composition preferably contains both of polyglycerin and polyglycerin alkyl ether from the viewpoint of shortening the washing time and reducing the LPD. (Para, 0043). Uchida discloses the number of carbon atoms of the hydrophobic group of the polyglycerin derivative is preferably 6 or more, and more preferably 8 or more, and preferably 22 or less, and more preferably 18 or less. (Para, 0043). These disclosures teach and/or suggest the limitations of claims 2 and 5-7
Therefore, the recitations of claims 1-3 and 5-8 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures of Uchida and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Uchida as discussed above.
Claim(s) 4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0040070) in view of Uchida.
 	Jung is directed to a method for forming microstructure pattern based on a solution process. Jung discloses a substrate 100 is prepared. (Para, 0035; Fig.1a). Jung discloses the substrate 100 may include Ag, Au, Cu, Pd, Ti, Si, SiO2, Al2O3 or ITO (Indium Tin Oxide). (Para, 0036; Fig.1a). Jung discloses a surface of the substrate 100 is subject to the hydrophilic treatment.  (Para, 0037; Fig.1). Jung explains the surface of the substrate 100 may be subject to the acidic treatment or the basic treatment. (Para, 0037; Fig.1A). Jung discloses the treatment may be performed by dipping the substrate 100 in an acidic solution or a basic solution. (Para, 0039; Fig.1A). Jung then discloses a photoresist pattern 200 is formed on the hydrophilic substrate 100. (Para, 0041; Fig.1b). Jung discloses a photoresist layer is formed on the substrate 100 through a spin coating process and then the photoresist layer is patterned through the lithography process to form the photoresist pattern 200. (Para, 0041; Fig.1b). Jung discloses the substrate 100 may be partially exposed through the photoresist pattern 200; therefore, the exposed top surface of the substrate 100 may have the hydrophilic property. (Para, 0042; Fig.1b). Jung goes on to disclose further patterning steps using a self-assembled monolayer over the resist layer to form a pattern. (Para, 0043;Fig.1c). Jung does not explicitly  disclose a step of etching the underlaying substrate but one of ordinary skill in the art would reasonably understand the patterned resist layer and/or overlying patterned self-assemble monolayer can be used to transfer a pattern to the underlying substrate. Therefore these disclosures of Jung teach and/or suggest the limitations of claim 4 where, a method of producing a semiconductor element comprising: step (1): hydrophilizing a semiconductor substrate surface using the substrate hydrophilizing agent; step (2): forming a resist coating film on the hydrophilized semiconductor substrate surface; step (3): exposing and developing the resist coating film so as to form a resist pattern for lithography; and step (4): etching the substrate using the resist pattern as well as the limitations of claim 9.
Still, the disclosures of Jung fail to teach and/or suggest the limitation of claim 4 where the hydrophilizing agent used is that as described in claim 1. However, the disclosures of Jung in view of the disclosures of Uchida provide such teachings. 
Uchida is relied upon as discussed in the rejection of claims 1-3 and 5-8 in paragraph 4 above. The disclosures of Jung further in view of the disclosures of Uchida as discussed in paragraph 4 above teach and/or suggest the limitation of claim 4 where the hydrophilizing agent is as described in claim 1 as well as the limitations of claims 9-15. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Jung in view of the disclosures of Uchida because both are directed to methods of hydrophilizing a substrate used in lithography and/or semiconductor processes and Uchida discloses exemplary hydrophilizing treatment liquids which improve the surface of a semiconductor substrate and are reasonably applicable in the process disclosed in Jung so that a desired photoresist pattern for processing of the underlying substrate is achieved. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 17 of U.S. Patent No. 11,279,905. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-3 and 5-8 of the present application and claims 1-2, 6-7 and 17 of US Patent No.11,279,905 are directed to a substrate cleaning or rinsing agent that hydrophilizes a semiconductor substrate and the recitations of claims 1-3 and 5-8 of the present application are fully encompassed by the recitations of claims 1-2, 6-7 and 17 of US Patent No.11,279,905.
Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 16-17 and of copending Application No. US 2021/0343542. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-3 and 5-8 of the present application and claims 9-10 and 16-17 of US 2021/0343542 are directed to a hydrophilization treatment liquid for a semiconductor substrate and the recitations of claims 1-3 and 5-8 fully encompass the recitations of claims 9-10 and 16-17 of US 2021/0343542.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899